Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 3, 2019.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00118-CR


                        JUAN THEO VEGA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 16-CR-3331


                          MEMORANDUM OPINION

      Appellant Juan    Theo    Vega has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2